ICR XChange ConferenceTerrance M. Marks, President and CEOFrank G. Paci, EVP and CFOJanuary 14, 2010 Safe Harbor Statement Some of the statements in this presentation constitute “forward-lookingstatements” within the meaning of the Private Securities Litigation Reform Actof 1995.All statements other than those of historical facts included herein,including those related to the company’s financial outlook, goals, businessstrategy, projected plans and objectives of management for future operationsand liquidity, are forward-looking statements.These forward-lookingstatements are based on the company’s plans and expectations and involve anumber of risks and uncertainties that could cause actual results to varymaterially from the results and events anticipated or implied by such forward-looking statements.Please refer to the company’s Annual Report on Form 10-K and its other filings with the SEC for a discussion of significant risk factorsapplicable to the company.In addition, the forward-looking statementsincluded in this presentation are based on the company’s estimates and plansas of the date of this presentation.While the company may elect to updatethese forward-looking statements at some point in the future, it specificallydisclaims any obligation to do so. 2 Company Overview
